          Case 1:18-cr-00147-NONE-SKO Document 77 Filed 05/11/20 Page 1 of 1


 1   Carlton F. Gunn
     Attorney at Law
 2   65 North Raymond Ave., Suite 320
     Pasadena, CA 91103
 3   Telephone (626) 667-9580
     (E-mail: cgunnlaw@gmail.com)
 4
     Attorney for Defendant
 5   RAUL ADRIAN TORRES
 6

 7
                           UNITED STATES DISTRICT COURT

 8
                         EASTERN DISTRICT OF CALIFORNIA

 9
     UNITED STATES OF AMERICA,                )   NO. 1:18-cr-00147-DVD
10                                            )
                  Plaintiff-Appellee,         )
11                                            )   ORDER FOR COPY OF
         vs.                                  )   TRANSCRIPT OF SEALED
12                                            )   PROCEEDINGS
     RAUL ADRIAN TORRES,                      )
13                                            )
                                              )
14                                            )
                  Defendant-Appellant.
                                              )
15

16
                                           ORDER
17

18
          GOOD CAUSE HAVING BEEN SHOWN, IT IS HEREBY ORDERED that
19
     the sealed portion of the transcript for the sentencing hearing held on March 6,
20
     2020 be unsealed as to defendant’s appellate counsel and provided to defendant’s
21
     appellate counsel for purposes of evaluating its relevance to potential appellate
22
     issues.
23

24   IT IS SO ORDERED.

25      Dated:   May 8, 2020
26
                                                  UNITED STATES DISTRICT JUDGE

27

28
